DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The examiner suggests amending “control value” (see page 3, lines 7 and 13) to “control valve”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner suggests amending “a reformer that generates first mixed gas through a reforming reaction between fuel gas and water” (see lines 2-3) to “a reformer that generates a first mixed gas through a reforming reaction between fuel, gas, and water”, “a heat exchanger that is provided between the reformer and the transformer and between the transformer and the pressure swing adsorption (PSA) unit to control temperatures of the first mixed gas and the second mixed gas through heat exchange with water” (see lines 12-15) to “a heat exchanger that is provided between the reformer and the transformer and another heat exchanger between the transformer and the pressure swing adsorption (PSA) unit to control temperatures of the first mixed gas and the second mixed gas through heat exchange with water”, and “control value” (see line 18) to “control valve”.
Claim 3 is objected to because of the following informalities:  The examiner suggests amending “control value” (see line 2) to “control valve”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2 and 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear if the “control value” is one, two, or more control valve, since it is used “to control the first mixed gas and the second mixed gas, separately”.
	The examiner will interpret the control valve to be one control valve “to control the first mixed gas and the second mixed gas, separately”.
Claim 2 recites the limitation "the control valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a fourth heat exchanger" in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the control valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 depends on claim 6 and is rejected under the same reasoning.
Claim 8 recites the limitation "a fifth heat exchanger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "a sixth heat exchanger" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 depends on claim 12 and is rejected under the same reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Doshi (US 2006/0177372 A).
Regarding claim 1, Doshi discloses a hydrogen reforming system, comprising: a reformer (106) that generates first mixed gas through a reforming reaction between fuel gas and water; a transformer (water gas shift reactor, 128) that is fed with the first mixed gas and generates second mixed gas from which carbon monoxide is removed by a water gas shift reaction; a pressure swing adsorption (PSA) unit (146) that purifies and separate hydrogen from the second mixed gas generated in the transformer (128) and discharges hydrogen-free off gas; a heat exchanger (110) that is provided between the reformer (106) and the transformer (128) and between the transformer (128) and the pressure swing adsorption (PSA) unit (146) (cooler/condenser, 132) to control temperatures of the first mixed gas and the second mixed gas through heat exchange with water; a water feeder, water supplied by line (108), that communicates with the heat exchanger (110) and supplies water to the heat exchanger (110) and supplies the water passing out of the heat exchanger (110) to the reformer (106), through line (104); and a control value (control valve, W1) that is provided on a line through which water is discharged from the water feeder (108) and adjusts a flow rate of water supplied to the heat exchanger (110) to control the first mixed gas and the second mixed gas, separately (see Abstract; figure 1 and paragraphs 0078-0084).
Regarding claim 2, Doshi discloses a hydrogen reforming system further comprising a controller (164) that controls the control valve (W1) based on feedback received on the temperatures of the first mixed gas and the second mixed gas, whereby the flow rate of water is controlled (see Abstract; figure 1 and paragraphs 0078-0084).
Regarding claim 3, Doshi discloses a hydrogen reforming system wherein the controller (164) controls the flow rate of water by adjusting the control value (control valve, W1) depending on a load imparted to the hydrogen reforming system (see Abstract; figure 1 and paragraphs 0078-0084).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi (US 2006/0177372 A).
	Regarding claim 4, Doshi discloses a hydrogen reforming system wherein the heat exchanger comprises a first heat exchanger (110) that is provided between the reformer (106) and the transformer (128) and in which heat exchange occurs between the first mixed gas and water; and a second heat exchanger (132) that are provided between the transformer (128) and the PSA unit (146) and in which heat exchange occurs between the second mixed gas and water, and wherein the water feeder (108) comprises a first supply line connected to the first heat exchanger (110) and supplying water thereto, a second supply line connected to the second heat exchanger (132) and supplying water thereto, whereby temperatures of the first mixed gas and the second mixed gas are separately controlled (see Abstract; figure 1 and paragraphs 0078-0084).
	Doshi fails to disclose a third heat exchanger that are provided between the transformer and the PSA unit and in which heat exchange occurs between the second mixed gas and water, and wherein the water feeder comprises a third supply line connected to the third heat exchanger and supplying water thereto.
a second heat exchanger and a third heat exchanger that are provided between the transformer and the PSA unit and in which heat exchange occurs between the second mixed gas and water, and wherein the water feeder comprises a third supply line connected to the third heat exchanger and supplying water thereto, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
	Regarding claim 5, Doshi fails to disclose a hydrogen reforming system wherein the heat exchanger comprises a fourth heat exchanger that is provided at an entrance of the PSA unit to which the second mixed gas is introduced, wherein the fourth exchanger is selectively operated depending on temperatures of the second mixed gas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have three heat exchangers that are provided between the transformer and the PSA unit and in which heat exchange occurs between the second mixed gas and water resulting in a fourth heat exchanger that is provided at an entrance of the PSA unit to which the second mixed gas is introduced, wherein the fourth exchanger is selectively operated depending on temperatures of the second mixed gas, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
	Regarding claim 6, Doshi discloses a hydrogen reforming system wherein the control valve comprises a first control valve (W1) provided on the first supply line to control a flow rate of water running through the first supply line, and a second control valve (W3) provided on the third supply line to control a flow rate of water running through the third supply line, whereby the flow rates of water running through the first supply line and the third supply line are controlled separately (see Abstract; figure 1 and paragraphs 0078-0084).
	
Allowable Subject Matter
Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Doshi discloses three thermocouples (T1, T2, T3) and three control valves (W1, W2, W3) (see Abstract; figure 1 and paragraphs 0078-0084).
Doshi fails to disclose or suggest a hydrogen reforming system further comprising: a first temperature sensor that measures a temperature of the first mixed gas; and a second temperature sensor that measures a temperature of the second mixed gas, wherein the first control valve is given feedback on a measurement of the first temperature sensor to control a flow rate of the first supply line, and the second control valve is given feedback on a measurement of the second temperature sensor to control a flow rate of the second supply line.
	Regarding claim 8, Doshi fails to disclose or suggest a hydrogen reforming system wherein the heat exchanger further comprises a fifth heat exchanger provided at an entrance of the reformer; and the water feeder comprises a fourth supply line formed downstream of the heat exchanger after the first supply line to the third supply line to supply heated water to the fifth heat exchanger therethrough.

	Claims 10-11 depend on claim 9.
	Regarding claim 12, Doshi fails to disclose or suggest a hydrogen reforming system wherein the heat exchanger further comprises: between the second heat exchanger and the third heat exchanger, a sixth heat exchanger in which the second mixed gas undergoes heat exchange with the fuel gas; and a fuel gas supply line through which fuel gas is supplied to the sixth heat exchanger to allow the second mixed gas to undergo heat exchange with the fuel gas.
	Claim 13 depend on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774